Citation Nr: 0837467	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-37 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Louisville, Kentucky.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or for 
many years following active duty separation.

2.  The veteran's bilateral hearing loss is not related to 
active service.

3.  The veteran's service treatment records do not contain 
any complaints, findings, or diagnoses of hepatitis or any 
symptoms reasonably attributable thereto.

4.  Hepatitis C was not diagnosed until 2005, many years 
after service.

5.  The veteran's hepatitis C is not related to active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

2.  Hepatitis C was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

In the present case, the veteran is claiming entitlement to 
service connection for bilateral hearing loss.  Specifically, 
he contends that his hearing loss began in service and was 
caused by the exposure to noise from artillery fire in Fort 
Sill, Oklahoma.

With regard to the veteran's statements that he believed his 
hearing disability began after being exposed to artillery 
fire without hearing protection in service, the Board 
acknowledges that he is competent to report symptoms of 
hearing loss because this requires only personal knowledge, 
not medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board notes that the service treatment records 
indicated that he did not seek medical treatment or complain 
of hearing loss service.  In fact, the veteran's separation 
examination in October 1968 revealed "normal" findings of 
the ears, and audiometric evaluation indicated essentially 
normal hearing bilaterally.  Significantly, during his 
separation examination, he reported that he never had any 
hearing loss.

In weighing the evidence of record, the Board finds the 
service treatment records to be of more probative value than 
the veteran's current allegations of in-service incurrence 
made many years after service.  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Although the veteran now, many years after service and 
pursuant to his service connection claim, states that his 
hearing loss began in service, the contemporaneous 
information provided by the veteran at the time of the 
October 1968 service separation examination outweighs his 
current recollection of an in-service injury or disease.  

While not questioning the sincerity of his contentions, the 
Board finds that his contemporaneous history close in time to 
the separation from service to be of more probative value 
than his current recollections of in-service events many 
years after service.  Therefore, the weight of the evidence 
does not support a finding of in-service incurrence of 
hearing loss.

Next, post-service evidence does not reflect symptomatology 
associated with hearing loss for many years after service 
discharge.  The evidence indicates that he did not seek 
treatment for or complain of hearing loss until April 2006, 
when he filed his claim for service connection.  In fact, he 
was first diagnosed with hearing loss at the November 2006 VA 
examination, more than 35 years after separation from 
service.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1968 and initial 
reported symptoms of bilateral hearing loss in 2006 (more 
than a 35-year gap).  Given the length of time that had 
passed between the time of discharge and when he first sought 
treatment, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the Board has considered the veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  As stated 
above, while he stated that his hearing loss began in service 
as a result of exposure to artillery fire during training, 
service treatment records do not support this contention.  
Moreover, as stated above, the post-service evidence does not 
reflect complaints of hearing loss for more than 35 years 
following discharge from service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for more than 35 years 
following active duty discharge and finds his recollections 
as to symptoms experienced in the distant past, made in 
connection with a claim for benefits, to be less probative.  
Therefore, continuity has not been established, either 
through the competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's current hearing disability to active duty, despite 
his contentions to the contrary.    

Specifically, in a November 2006 VA audiology examination, 
the audiologist specifically opined that the veteran's 
current bilateral high-frequency hearing loss was "not 
caused by or a result of noise exposure during his military 
service."  In this regard, the audiologist determined that 
because the results from his October 1968 separation 
examination revealed hearing thresholds within normal limits 
bilaterally, in-service hearing loss as a result noise 
exposure during service was not likely.  A reasonable reading 
of this opinion is that his current hearing loss is not 
related to service.

The Board has also considered the veteran's statements 
asserting a relationship between his hearing loss and active 
duty service.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

As stated above, the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  However, he is not qualified to offer a 
medical opinion on the issue of causation.   

For the reasons set forth above, the Board finds that the 
competent medical evidence does not relate the veteran's 
current hearing loss to active duty service.  Thus, the 
requirement necessary to establish a medical nexus for 
service connection has not been met.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claim for 
service connection for bilateral hearing loss, the Board is 
unable to grant the benefits sought and the appeal is denied. 

Hepatitis C

The veteran contends that he has hepatitis C as a result of 
his service in Vietnam.  In his April 2007 statement, he 
indicated that he was told by his treating physician that he 
contracted hepatitis C in the 1960s.  Given this information, 
it is his belief that he incurred hepatitis while stationed 
in Vietnam, where he reported the "burning of human waste" 
and "dirty" conditions. 
 
After reviewing all the evidence, the Board finds that the 
veteran's hepatitis C is not etiologically or causally 
related to active duty service or any incident therein.  
Service medical records are negative for any complaints of, 
treatment for, or a diagnosis of hepatitis C, or any symptoms 
reasonably attributable thereto.  Nonetheless, the Board 
recognizes that it is common medical knowledge that hepatitis 
C was not recognized prior to the late 1980s.   

A review of post-service records reflected that the veteran 
has a current diagnosis of hepatitis C.  In a December 2005 
insurance form, a private physician noted hepatitis C, 
unspecified, and abnormal liver functions test.   However, 
this diagnosis was approximately 37 years after his 
separation from service in November 1968.  

In this case, the lack of any documented diagnosis or 
treatment for hepatitis C for 37 years after the veteran's 
separation from active service (and many years after 
hepatitis C was medically recognized), despite his contention 
that he was subjected to hepatitis C in Vietnam, weighs 
against a finding that the veteran contracted hepatitis C 
during service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim). 
 
Moreover, there is no competent medical evidence relating 
hepatitis C to any incident in service or active duty 
service.  Despite a diagnosis of hepatitis C, the veteran's 
treating physician made no suggestion that it was related to 
service. With no medical etiological opinion relating the 
positive hepatitis C test to service, service connection for 
hepatitis C cannot be granted.  

In essence, the veteran has offered only his own 
unsubstantiated opinion of the possibility of a medical 
connection.  Although he asserts that he was exposed to 
hepatitis C while in Vietnam, his assertions are not 
probative because he is not shown to have the training, 
expertise, or experience to provide the etiology of the 
hepatitis C.  

As stated above, the veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. at 470.  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  
 
Based upon the above, the Board finds that the preponderance 
of the evidence does not indicate causal relationship between 
the veteran's current diagnosis of hepatitis C and active 
duty.  In reaching this determination, the Board points out 
that service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The Board does not question his sincerity; however, 
as lay a person, he is not competent to render an opinion as 
to the cause or etiology of his current positive hepatitis C 
test because he does not have the requisite medical 
expertise.  38 C.F.R. § 3.159(a)(2)(2008).

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for service 
connection for hepatitis C, the Board is unable to grant the 
benefits sought.  



Veterans Claims Assistance Act

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2006 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in these matters.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2006, the 
RO also provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date for these claims.  With this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, and the veteran submitted private medical 
evidence and statements on his behalf.  Also, he was provided 
an audiology examination with respect to his hearing loss 
claim in November 2006.

Moreover, given the absence of in-service evidence of chronic 
manifestations of hepatitis C, no evidence of the disorder 
for many years after separation, and no competent evidence of 
a nexus between service and the veteran's claim, a remand for 
a VA examination on this issue would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
both of the veteran's claims.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hepatitis C is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


